DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/405,197 filed on May 7, 2019 in whi8ch claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 5-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 2018/0089538 A1).
In regard to claim 1, Graham et al. discloses a method comprising:
separating a heterogeneous radio-frequency (RF) signal, received at a plurality of antennas, the plurality of antennas having a known positional arrangement, into a plurality of homogeneous signals (see at least [0011], and claim 1);
estimating a track of an object including at least one location relative to the known positional arrangement of the antennas of the object producing the RF signal based on phase and amplitude of each homogeneous signal as received at each (see at least [0011], [0004], [0039], [0057] and claim 1); and
determining whether the track of the object correlates with a second track of the object in an object list, the tracks of the objects in the object list determined by a perception controller and inputs from one or more of a radar system, lidar system, and stereo vision system (see at least [0039], [0057], [0064]).

In regard to claim 2, Graham et al. discloses wherein separating the heterogeneous RF signal into homogeneous signals includes separating the heterogeneous RF signal by one or more of waveform separation, frequency band separation, or other signal separation (see at least [0011]).

 	In regard to claim 5, Graham et al. discloses estimating at least one of a velocity and an acceleration of the object producing the RF signal (see at least [0011], [0012], [0064]).

 	In regard to claim 6, Graham et al. discloses wherein the plurality of antennas are mounted on a vehicle, the method further comprising:
determining, at the vehicle, whether the estimated location correlates with the object in the object list (see at least [0004], [0011], [0039], [0057], [0060], [0064]);
if the determination correlates the estimated location with the object, adding the estimated location to data associated with the object in the object list; and
(see at least [0039], [0057], [0060], [0064]).

 	In regard to claim 7, Graham et al. discloses forwarding the found object or new object to a perception controller (see at least 	Fig. 2).

 	In regard to claim 8, Graham et al. discloses wherein the perception controller is configured to determine a path for the vehicle that avoids the found object or the new object (see at least Figs. 2, 4 and [0035], [0049]).

As to claims 9, 10, 13-16, they are system claims that recite substantially the same limitations as the corresponding method claims 1, 2, 5-8.   As such, claims 9, 10, 13-16 are rejected for substantially the same reasons given for the corresponding claims 1, 2, 5-8 above and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3, 4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2018/0089538 A1) in view of Graefe et al. (US 2019/0132709 A1).
In regard to claims 3, 4, 11 and 12, Graham et al. meets the limitations of claims 1 and 9 but does not particularly disclose wherein separating the heterogeneous RF signal includes separating one or more of: a Long-Term Evolution (LTE) signal, a 3G signal, a 4G signal, a 5G signal, other cell phone signal, a WiFi signal, a WiMax signal, a Bluetooth signal, and a RF signal generated by a processor into respective homogeneous signals of the plurality of homogeneous signals; wherein separating the heterogeneous RF signal further includes monitoring the heterogeneous RF signal for a handshake pattern.
Graefe et al. discloses wherein separating the heterogeneous RF signal includes separating one or more of: a Long-Term Evolution (LTE) signal, a 3G signal, a 4G signal, a 5G signal, other cell phone signal, a WiFi signal, a WiMax signal, a Bluetooth signal, and a RF signal generated by a processor into respective homogeneous signals of the plurality of homogeneous signals (see at least [0037], [0149]); wherein separating the heterogeneous RF signal further includes monitoring the heterogeneous RF signal for a handshake pattern (see at least [0010], [0042], [0061]-[0064], [0054]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Graham et al. with the disclosure of Graefe et al. in order to minimize signaling overhead and wireless spectrum congestion.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Phillips (US 2016/0086397) defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661